Alford v Amchem Prods., Inc. (2022 NY Slip Op 02752)





Alford v Amchem Prods., Inc.


2022 NY Slip Op 02752


Decided on April 26, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 26, 2022

Before: Gische, J.P., Webber, Scarpulla, Rodriguez, Higgitt, JJ. 


Index No. 190241/17 Appeal No. 15742 Case No. 2022-00064 

[*1]Mary E. Alford, etc., Plaintiff-Respondent, 
vAmchem Products, Inc., et al., Defendants, Oldenburg Group Incorporated, Defendant-Appellant.



Defendant having appealed to this Court from an order, Supreme Court, New York County (Adam Silvera, J.), entered June 20, 2021,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated April 12, 2022,
It is unanimously ordered that the appeal is deemed withdrawn in accordance with the terms of the aforesaid stipulation, without costs or disbursements.
ENTERED: April 26, 2022